I concur in the conclusion reached by Judge CHASE. In my opinion the plaintiff is an entity which the law of this state can recognize as capable of possessing and asserting the right of action alleged in the complaint and there is not a misnomer. We know that there is the empire of Turkey or the Ottoman empire. The fact is alleged and is likewise judicially known that the sultan of Turkey is the emperor or sovereign of Turkey, the temporal and spiritual ruler of that nation. While the revolution of 1908 may have led to the introduction or re-introduction of phases of constitutional government, the sultan has remained thepadishah or emperor. It is settled law that a foreign sovereign or nation may sue in our courts in the name designating the sovereignty. (Republic of Mexico v. de Arrangois, 11 How. Pr. 1; affd., 11 How. Pr. 576; Republic of Mexico v. de Arangoiz,
5 Duer, 634; Republic of Honduras v. Soto, 112 N.Y. 310.) In this we have adopted the law of England. (King of Spain v.Machado, 4 Russell, 560; King of Spain v. Hullet andWidder, 1 Clark  Fin. 333; South African Republic v. LaCompagnie Franco-Belge Du Chemin De Fer Du Nord, L.R. [2 Ch. 1897] 487.)
The right of the legatee to receive, or her ownership of, the legacy was a part of her estate. The complaint alleges as a fact, as shown by Judge CHASE, that such right or ownership became vested in the plaintiff, although for the purposes of distribution in accordance with the decision of the Turkish tribunal. The equitable ownership of the estate in others than the plaintiff is not sufficient to defeat the plaintiff. It is enough for him to show that the legal title to the sum claimed is vested in him and that a recovery by him will protect the defendants against the claims of equitable owners, if any. If *Page 438 
there are facts which will defeat the title of the plaintiff as shown by the complaint, and through which the state of New York or others have title to the claim, they are to be pleaded by the defendants.
My vote is for affirmance.
HISCOCK and HOGAN, JJ., concur with CHASE and COLLIN, JJ.; WILLARD BARTLETT, Ch. J., MILLER and CARDOZO, JJ., dissent.
Order affirmed.